          Case 1:19-cr-02032-SMJ    ECF No. 210-15   filed 09/24/20   PageID.1725 Page 1 of 7




                                                                                       DEFENDANT'S EXHIBIT


                                                                                           1014
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000831
          Case 1:19-cr-02032-SMJ    ECF No. 210-15   filed 09/24/20   PageID.1726 Page 2 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1014-2
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000832
          Case 1:19-cr-02032-SMJ    ECF No. 210-15   filed 09/24/20   PageID.1727 Page 3 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1014-3
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000833
          Case 1:19-cr-02032-SMJ    ECF No. 210-15   filed 09/24/20   PageID.1728 Page 4 of 7




                                                                                         DEFENDANT'S EXHIBIT


                                                                                           1014-4
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000834
          Case 1:19-cr-02032-SMJ    ECF No. 210-15   filed 09/24/20   PageID.1729 Page 5 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1014-5
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000835
          Case 1:19-cr-02032-SMJ    ECF No. 210-15   filed 09/24/20   PageID.1730 Page 6 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1014-6
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000836
          Case 1:19-cr-02032-SMJ    ECF No. 210-15   filed 09/24/20   PageID.1731 Page 7 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1014-7
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000837
